Case 19-80064-TLS        Doc 877       Filed 04/01/19 Entered 04/01/19 16:52:59          Desc Main
                                      Document      Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA


 In re:                                                 Chapter 11

 SPECIALTY RETAIL SHOPS HOLDING                         Case No. 19-80064-TLS
 CORP., et al.,
                                                        (Jointly Administered)
                  Debtors.


                 JIMCO LAMP & MANUFACTURING COMPANY’S
           REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM

          Jimco Lamp & Manufacturing Company (“Jimco”), by and through its undersigned
counsel, pursuant to this Court’s February 14, 2019 Order (I) Setting A Bar Date For Filing Proofs
Of Claim, Including Claims Arising Under Section 503(b)(9) Of The Bankruptcy Code, (II) Setting
A Bar Date For The Filing Of Proofs Of Claim By Governmental Units, (III) Setting A Bar Date
For The Filing Of Requests For Allowance of Administrative Expense Claims, (IV) Setting An
Amended Schedules Bar Date, (V) Setting A Rejection Damages Bar Date, (VI) Setting A Premise
Liability Claims Bar Date, (VII) Approving The Form Of And Manner For Filing Proofs Of Claim,
(VIII) Approving Notice Of The Bar Dates, And (IX) Granting Related Relief (Doc. 421, the “Bar
Date Order”), hereby submits this request for payment of an administrative expense claim.
          Jimco holds an administrative claim in the amount of $19,660.46 that is entitled to
administrative expense status under 11 U.S.C. § 503(b)(9) because it represents the value of goods
sold by Jimco to ShopKo Stores Operating Co., LLC (“ShopKo”) in the ordinary course of
Shopko’s business and received by Shopko within 20 days prior to Shopko’s bankruptcy filing.
Pursuant to the requirements of paragraph 4 of the Bar Date Order, Jimco previously asserted this
administrative claim arising under 11 U.S.C. § 503(b)(9) in Jimco’s filed proof of claim (Proof of
Claim Number 1492-1, the “Jimco POC”).
          Notwithstanding the Bar Date Order’s clear and unambiguous language that administrative
claims arising under 11 U.S.C. § 503(b)(9) may be asserted via proof of claim, rather than via a
request for administrative expense, Article II.A. of ShopKo’s proposed plan (Doc. 570, the “Plan”)
appears     to   imply   that   all   administrative   claims   (including   those   arising   under
11 U.S.C. § 503(b)(9)) must be asserted by a request for payment of administrative expense filed

                                                  1
                                                                                         WA 12778446.1
Case 19-80064-TLS      Doc 877     Filed 04/01/19 Entered 04/01/19 16:52:59          Desc Main
                                  Document      Page 2 of 5


and served on the debtors before the Administrative Claims Bar Date (as defined in the Plan) and
pursuant to procedures specified in a yet-to-be-issued confirmation order. This inconsistency
between the Plan and the Bar Date Order may well be unintentional. However, out of an abundance
of caution, Jimco hereby reasserts and requests payment of its $19,660.46 administrative claim
arising under 11 U.S.C. § 503(b)(9):

           1. Amount of Claim: $19,660.46.

           2. Basis for Claim: In accordance with Section 503(b)(9), this claim represents the
              value of goods sold by Jimco to ShopKo in the ordinary course of ShopKo’s
              business and received by ShopKo within 20 days prior to ShopKo’s bankruptcy
              filing.

           3. Backup to Claim: Attached as Exhibit A are copies of the invoices and bills of
              lading establishing this administrative claim.

           4. Reservation of Rights: Jimco reserves any and all rights it has or may have in law
              and in equity and any and all rights it has or may have under state law or federal
              law, including without limitation its right to set off part or all of its claim.

           5. Right to Amend: Jimco specifically reserves its right to amend or supplement this
              request for any purpose.

           6. 9013-1 Notice: Please take notice that pursuant to Rule 9013-1(E), any objection
              or resistance to this Request for Payment of Administrative Expense Claim must
              be filed on or before April 22, 2019 (“Resistance Date”). If no objection or
              resistance is timely filed on or before the Resistance Date, then pursuant to Rule
              9013-1(D) the Court may enter an order in favor of the moving party.


Dated: April 1, 2019
                                                JIMCO LAMP & MANUFACTURING
                                                COMPANY

                                            By: s/ Joshua C. Dickinson
                                               Joshua C. Dickinson, Bar Number 23700
                                               Its Attorney
                                               Spencer Fane LLP
                                               13520 California Street, Suite 290
                                               Omaha, NE 68154
                                               Telephone: (402) 965-8600
                                               Fax: (402) 965-8601
                                               E-mail: jdickinson@spencerfane.com

                                               2
                                                                                     WA 12778446.1
Case 19-80064-TLS        Doc 877     Filed 04/01/19 Entered 04/01/19 16:52:59               Desc Main
                                    Document      Page 3 of 5


                                 CERTIFICATE OF SERVICE
        I certify that on April 1, 2019, I electronically filed the foregoing with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to all counsel of record
registered with the CM/ECF system.

       I further certify that on April 1, 2019, I served the following parties by first class, U.S.
Mail, postage prepaid:

Back Bay Management Corporation and its               IBM Credit LLC
division, The Michael-Shaked Group                    Andrew Gravina - Special Handling Group
2 Park Plaza                                          7100 Highlands Pkwy
Suite 500                                             Smyrna, GA 30082-4859
Boston, MA 02116
                                                      Colleen Kelly
Jeanmarie Baer on behalf of                           625 Brownsboro Rd.
Creditor Baylor County                                Eagle Point, OR 97524
Perdue,Brandon,Fielder,Collins&Mott
PO Box 8188                                           Richard C. Kelly
Wichita Falls, TX 76307                               625 Brownsboro Rd.
                                                      Eagle Point, OR 97524
Custer County Treasurer
431 S 10TH AVE                                        Dennis Lutgen
BROKEN BOW, NE 68822                                  Westwind Plaza
                                                      1108 North Independence
Ducera Partners, LLC                                  Box 504
499 Park Avenue                                       Beloit, KS 67420
16th Floor
New York, NY 60022                                    Jennifer L. Marines on behalf of Creditor United
                                                      Parcel Service, Inc.
Matthew A. Feldman                                    Morrison & Foerster LLP
Willkie Farr & Gallagher, LLP                         250 West 55th Street
787 Seventh Avenue                                    New York, NY 10019-9601
New York, NY 10019
                                                      Patrick J. Nash, Jr. on behalf of Debtor Specialty
Greenfield Community Development                      Retail Shops Holding Corp.
Corporation                                           Kirkland & Ellis LLP
215 S. First Street                                   300 North LaSalle
Greenfield, IA 50849                                  Chicago, IL 60654

Hilco Real Estate, LLC                                Northwest Natural Gas Company
5 Revere Drive                                        Attn: Ashlee Minty, CCRA, CBA
Suite #206                                            220 NW 2nd Avenue
Northbrook, IL 60062                                  Portland, OR 97209

Holly Plaza LLC
2055 Driscoll Dr.
Reno, NV 89509


                                                 3
                                                                                           WA 12778446.1
Case 19-80064-TLS        Doc 877     Filed 04/01/19 Entered 04/01/19 16:52:59           Desc Main
                                    Document      Page 4 of 5


Oracle America, Inc.
Buchalter
c/o Shawn M. Christianson                             Steven T. Waterman on behalf of Creditor LCN
55 2nd St 17 Fl                                       SKO Omaha (Multi) LLC
San Francisco, CA 94105                               Dorsey & Whitney LLP
                                                      111 So. Main Street, 21st Floor
PRA Receivables Management, LLC                       Salt Lake City, UT 84111
PO Box 41021
Norfolk, VA 23541                                     Wisconsin Rapids Water Works and Lighting
                                                      Commission
Trevor R. Pincock on behalf of Creditor Terence       Attn: Jeff Kuhn, CPA
M. Tombari                                            221 16th St.
Lukins & Annis, P.S.                                  PO Box 399
717 West Sprague Ave., Ste. 1600                      Wisconsin Rapids, WI 54495
Spokane, WA 99201
                                                      Zhangusa Investments, LLC dba ZiMart Kermit
Prime Clerk LLC                                       LLC, a Texas series limited liab. Co.
830 3rd Avenue                                        3420 Pine Ave.
3rd Floor                                             Waco, TX 76708
New York, NY 10022


                                                      s/ Joshua C. Dickinson




                                                  4
                                                                                       WA 12778446.1
Case 19-80064-TLS   Doc 877    Filed 04/01/19 Entered 04/01/19 16:52:59   Desc Main
                              Document      Page 5 of 5


                                    EXHIBIT A


                      [INVOICES AND BILLS OF LADINGS]




                                         5
                                                                          WA 12778446.1
